Citation Nr: 0305040	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  00-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic gastritis with irritable colon syndrome, hiatal 
hernia, and gastroesophageal reflux disorder.  

2.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from October 1942 to 
October 1943.  

The matter as relates to entitlement to an evaluation in 
excess of 30 percent for chronic gastritis with irritable 
colon syndrome, hiatal hernia, and gastroesophageal reflux 
disorder comes to the Board of Veterans' Appeals (Board) from 
an August 1997 rating decision and the matter as to 
entitlement to a total rating based on individual 
unemployability comes from a July 2000 rating decision, both 
by the Department of Veterans Affairs (VA) Reno, Nevada 
Regional Office (RO).

The Board notes that the veteran initially disagreed with the 
denial of service connection for inguinal hernias as 
indicated in his notice of disagreement (NOD) dated in July 
1998.  Subsequent to the rating decision that denied service 
connection for inguinal hernias, the RO granted service 
connection for bilateral inguinal hernias; thus, that matter 
is not currently before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's chronic gastritis with irritable colon 
syndrome, hiatal hernia, and gastroesophageal reflux disorder 
is manifested by severe symptoms, to include alternating 
diarrhea and constipation with fairly constant abdominal 
distress.  

3.  The veteran is service-connected for chronic gastritis 
with irritable colon syndrome at 30 percent disabling; 
bilateral inguinal hernias at 20 percent disabling; and 
hemorrhoids at zero percent disabling for a combined 
evaluation of 40 percent.  

4.  The veteran's service-connected disabilities do not meet 
the percentage requirements for entitlement to a total rating 
based on individual unemployability.  

5.  The veteran's service-connected disabilities have not 
been shown to markedly interfere with employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
30 percent for chronic gastritis with irritable colon 
syndrome, hiatal hernia, and gastroesophageal reflux disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R.§§ 3.321, 4.1, 4.112, 4.113, 4.114, Diagnostic Codes 
7319, 7346 (2002).  

2.  The criteria for entitlement to total disability rating 
based on individual unemployability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes affected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in December 1984, December 1988, January 
1991, August 1997, October 1999, November 1999, April 2000, 
July 2000, and May 2002; the statements of the case (SOC) 
dated in November 1999 and May 2002; the supplemental 
statements of the case (SSOC) dated in April 2000, May 2002, 
and October 2002; and the letter giving the veteran 
notification of the VCAA dated in May 2002, the RO provided 
the veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate his 
claims.  In addition, the VCAA letter explained the notice 
and duty to assist provisions of the new law, including the 
respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA to 
obtain outstanding evidence relevant to the appeal.  Thus, 
the Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA x-ray studies, and VA test and 
laboratory results.  The veteran has not authorized VA to 
obtain any additional private evidence.  The Board finds that 
the duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran maintains that he is entitled to a greater 
evaluation than 30 percent for chronic gastritis with 
irritable colon syndrome, hiatal hernia, and gastroesophageal 
reflux disorder as well as a total rating based on individual 
unemployability.  The Board analyzes these matters separately 
below.  

Increased evaluation

The veteran contends that his digestive disorder warrants a 
higher rating under a diagnostic code other than Diagnostic 
Code 7319 because the current rating criteria do not address 
the severity of his symptoms and their debilitating nature.  
During his personal hearing in January 2000, the veteran 
testified that he was very limited in what he could eat and 
could go out to dinner only occasionally.  He stated that he 
had bouts of constipation and diarrhea, and that he had 
hiatal hernia attacks that made it difficult to breathe 
properly.  The veteran also stated that his coughing spells 
were so severe at times that he had to sleep in a sitting 
position.  At the time of his hearing, the veteran reported 
that he weighed about 116 to 118 pounds, whereas his normal 
weight typically was around 130 pounds.  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The veteran's irritable colon syndrome, including chronic 
gastritis, hiatal hernia, and gastroesophageal reflux 
disorder is currently evaluated at 30 percent disabling under 
Diagnostic Code 7319.  That diagnostic code provides for a 
maximum evaluation of 30 percent for severe disability, with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  

The Board notes that for the purposes of evaluating disorders 
of the digestive system, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  38 C.F.R. § 4.112.  The term 
"inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  Id.  "Baseline weight" means the 
average weight for the two-year period preceding onset of the 
disease.  Id.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  Id.  

The veteran has suggested that his abdominal disorder be 
evaluated under Diagnostic Code 7346 that pertains to hiatal 
hernia, which provides for a 60 percent evaluation for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of considerable impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2002).  Under 
Section 4.114, the regulations provide that a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  At the outset, 
the Board notes that in light of the evidence of record, 
Diagnostic Code 7319 most appropriately addresses the 
symptomatology associated with the veteran's digestive 
disorder.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

Specifically, on VA examination of the stomach in July 1997, 
the veteran complained of epigastric pain measuring at four 
to six in intensity.  The veteran weighed 120 pounds at the 
time.  The examiner noted that the veteran was not 
malnourished, had nausea when lying flat (recurrent 
hematemesis or melena), and had diarrhea and constipation.  
Cramps, aches, and gas pains that radiated to the chest were 
reportedly severe with the severe cramping occurring most of 
the time.  An upper gastrointestinal series was normal.  
Noted on VA examination of the intestine in July 1997 are 
complaints of cramping pains all over the abdomen and severe 
constipation, with mild improvement since inguinal hernia 
surgery in July 1997.  

The examiner noted that the abdomen was tender to palpation 
without rigidity, splinting, or guarding.  Bowel sounds were 
hypotonic, and no bruits were noted.  The examiner noted that 
the veteran was not anemic, indicated evidence of 
malnutrition, gas pains, diarrhea, constipation, and nausea.  
The examiner diagnosed irritable bowel syndrome.  

An upper gastrointestinal series conducted in January 1997 
revealed a normal esophagus, small sliding hiatal hernia 
unchanged since 1994, no filling defects, no ulcer, and a 
normal rate of gastric emptying.  The duodenal bulb, loop, 
and visualized proximal small bowel appeared normal.  

An upper gastrointestinal series conducted in January 1999 
disclosed an abdominal gas pattern within normal limits 
without any masses or calcifications.  The esophagus 
demonstrated a normal primary peristaltic wave form and 
demonstrated normal course, caliber, contour and mucosal 
detail.  There was no evidence of persistent mass, filling 
defect or ulceration.  A small sliding hiatal hernia and 
gastroesophageal reflux was evident.  The stomach was normal 
in size, position, contour, and fold thickness.  Normal 
gastric emptying was demonstrated into a normal appearing 
duodenal bulb and duodenal C sweep which was also normal in 
all aspects with no evidence of abnormal mass impression or 
ulceration.  

In a statement dated in June 1999, reference is made to a 
prior statement by a VA physician to the effect that the 
veteran was permanently disabled due to his service-connected 
gastroesophageal reflux disorder and irritable bowel 
syndrome, among other disorders.  

On VA examination dated in December 1999, the veteran 
reported complaints of increased problems with swallowing.  
The examiner noted that the veteran's difficulties in 
swallowing were possibly secondary to esophageal spasm or 
presbyesophagus.  There was doubt of any esophageal 
stricture.  The veteran weighed 123 pounds at the time.  An 
upper gastrointestinal study revealed an unremarkable bowel 
gas pattern, a normal esophagus, small sliding type hiatal 
hernia and moderate gastroesophageal reflux in recumbent 
position.  The stomach was well distended with gas and 
contrast material, and it appeared grossly normal in size, 
contour, and mucous detail.  There was fairly good gastric 
peristalsis with prompt emptying into a normal pylorus and 
duodenal bulb.  The examiner diagnosed small sliding-type 
hiatal hernia and moderate gastroesophageal reflux in the 
recumbent position.  

A barium enema done in December 1999 indicated that the 
barium flowed readily retrograde through the entire colon 
with fairly free reflux into the distal ilium without 
appreciable appendiceal filling.  Preparation was fair, with 
some scattered particulate fecal material remained in the 
colon.  Otherwise, the colon, rectum, and visualized distal 
ileum were unremarkable in appearance without fixed filling 
defects suggestive of polyps or unusual narrowing or 
intrinsic compression on the colon, diverticuli, mucosal 
irregularity, or other abnormality.  

VA outpatient records dated from 2000 to 2002 reflect 
treatment for difficulties in swallowing, gas pains, 
epigastric distress caused by his gastroesophageal reflux 
disorder and a hiatal hernia.  In a May 2001 report, the 
examiner noted gastroesophageal reflux disorder without 
evidence of esophageal ulceration or stricture.  An August 
2001 upper gastrointestinal study revealed duodenal ulcers 
and a small hiatal hernia with esophageal reflux.  Noted in a 
September 2001 clinical record and x-ray study are the 
veteran's complaints of loss of appetite and weight loss; the 
veteran was diagnosed as having diverticulosis.  In a 
December 2001 record, the examiner noted symptoms of gas 
pains, mucousy bowel movements, diarrhea and severe stomach 
pain.  In a January 2002 record, the examiner noted that the 
veteran was bothered by symptoms of gastroesophageal reflux 
disorder and periodic epigastric distress.  

In light of the above, the Board notes that the 30 percent 
evaluation under Diagnostic Code 7319 more nearly 
approximates the veteran's disability picture associated with 
his chronic gastritis with hiatal hernia, gastroesophageal 
reflux disorder and irritable colon.  In general, the 
objective evidence of record supports severe symptoms, 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  In general, the veteran's digestive disorder is 
productive of such impairment so as to warrant the current 
30 percent rating and no more.  He has submitted evidence of 
difficulties in swallowing, gas pains, epigastric distress, 
diarrhea and constipation, nausea, mucousy bowel movements, 
diarrhea and severe stomach pain.  The veteran, however, has 
not submitted medical evidence of vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptoms productive of considerable impairment of health so 
as to warrant the assignment of a 60 percent evaluation 
pursuant to Diagnostic Code 7346.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

Although the Board acknowledges the veteran's contentions 
that his digestive disorder warrants a higher rating under 
another diagnostic code, the Board has determined that 
Diagnostic Code 7319 most accurately reflects the veteran's 
predominant disability picture overall.  In sum, the Board 
finds that no diagnostic code outside of Diagnostic Code 7319 
is applicable to these factual circumstances.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Overall, the 
veteran's disability picture is reflective of symptomatology 
more nearly approximating the rating criteria for a 30 
percent evaluation under Diagnostic Code 7319.  Further, the 
Board stresses that, although the myriad of symptoms 
associated with the veteran's digestive disorder may differ 
in their pathology and diagnosis, the regulations prohibit 
separate evaluations for "coexisting diseases."  Overall, 
it is the common disability picture that is of significance 
in the evaluation process.  38 C.F.R. § 4.113.  

Moreover, as a lay person, untrained in the field of medical 
diagnostics, the veteran is not competent to offer an opinion 
which requires specialized medical knowledge.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, his arguments do not constitute 
competent medical evidence, because there is no indication 
that he has the medical training, expertise or diagnostic 
ability to render his allegations medically competent.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Therefore, the veteran's claim for an evaluation in excess of 
30 percent for chronic gastritis with hiatal hernia, 
gastroesophageal reflux disorder and irritable colon is 
denied.  Further, the Board notes that the RO has considered 
the regulatory provisions of 38 C.F.R. § 3.321(b).  Under 
38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  38 C.F.R. 
§ 3.321(b)(1).  

The Board notes that the veteran has not provided medical 
evidence tending to show that his digestive system disorder 
presents with such an unusual or exceptional disability 
picture so as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
fact, the veteran has made no assertion to this effect.  
There is no evidence of frequent hospitalizations due to the 
veteran's service-connected gastrointestinal disability.  
Thus, the application of an extraschedular evaluation for the 
veteran's chronic gastritis with hiatal hernia, 
gastroesophageal reflux disorder, and irritable colon is not 
warranted under the facts of this case.  Therefore, the 
veteran's claim on this basis is also denied.  

Individual unemployability

The Board notes that total disability ratings may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
if there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (age may not 
be a factor in evaluating service-connected disability or 
unemployability).  

In addition, all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Where the veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where 
the veteran is unemployable due to service-connected 
disability.  38 C.F.R. § 4.16(b).  Thus, the Board must 
evaluate whether there are circumstances in the veteran's 
case, apart from any non- service connected conditions and 
advancing age, which would justify a total rating based on 
unemployability.   Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The veteran has the following service-connected disabilities:  
chronic gastritis with hiatal hernia and irritable colon 
syndrome at 30 percent disabling; bilateral inguinal hernias 
at 20 percent disabling; and hemorrhoids at zero percent 
disabling, for a total combined evaluation of 40 percent.  In 
this case, the veteran does not meet the threshold percentage 
requirements.  38 C.F.R. § 4.16(a).  The remaining question 
therefore is whether the veteran is otherwise unemployable 
due to service-connected disabilities such that extra-
schedular consideration would be in order.  38 C.F.R. § 
4.16(b).  

The RO decided that this case did not warrant referral for 
extraschedular consideration, as shown by its citation to 
38 C.F.R. § 4.16(b) in the SOC dated in May 2002.  The Board 
does not have the authority to grant a rating on an 
extra-schedular basis under this section because that 
authority is vested, by the terms of the regulation itself, 
in the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board, however, may 
review on appeal the RO's decision not to refer the case to 
those officials and may consider whether referral to 
"appropriate first-line officials" for consideration of an 
extra-schedular rating is warranted.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (noting that Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  For the reasons which 
follow, the Board agrees with the RO's decision not to refer 
this case for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  
 
The Board finds no evidence of an exceptional disability 
picture in this particular case.  The veteran has not 
required any periods of hospitalization for his digestive 
system disorder.  Moreover, the Board notes that, although 
the veteran has indicated that he has not worked since 1997, 
and prior to that in 1992, there is nothing in the claims 
file to suggest, and the veteran has not alleged, that marked 
interference with employment is "due exclusively" to his 
service-connected disabilities.  Although the veteran has 
alleged that he lost his last job when he left his work area 
to get some Maalox (see claim for individual unemployability 
dated in July 1999), the Board notes that, in addition to his 
service-connected disabilities, the veteran has multiple 
nonservice-connected disabilities that are deemed to be 
permanently and totally disabling.  

In a June 1999 VA outpatient record, the examiner noted that 
the veteran was permanently and totally disabled and listed a 
variety of active health problems.  That list included 
service-connected disabilities and nonservice-connected 
disabilities.  There is no distinction made in the record as 
to the veteran's service-connected disabilities alone 
markedly interfering with his employment.  38 C.F.R. 
§ 3.341(a); see 38 C.F.R. § 4.19.  Accordingly, the Board 
concurs with the RO's decision not to refer this case for 
extraschedular consideration.  In the absence of evidence 
that the veteran's service-connected disabilities markedly 
interfere with employment, entitlement to a total rating 
based on individual unemployability is denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
chronic gastritis with irritable colon syndrome, hiatal 
hernia, and gastroesophageal reflux disorder is denied.

Entitlement to a total rating based on individual 
unemployability is denied.  



_____________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

